        Case 1:19-cv-00439-GBD Document 128 Filed 05/01/19 Page 1 of 26



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

PUTNAM BANK, et al., on behalf of themselves and
all others similarly situated

                                     Plaintiffs,

                          v.                                 Docket No.: 1:19-cv-00439
INTERCONTINENTAL EXCHANGE, INC., et al.,                     Hon. George B. Daniels
                                     Defendants.

HAWAII SHEET METAL WORKERS HEALTH &
WELFARE FUND, et al., on behalf of themselves and
all others similarly situated

                                     Plaintiffs,
                                                             Docket No.: 1:19-cv-02002
                          v.
                                                             Hon. George B. Daniels
INTERCONTINENTAL EXCHANGE, INC., et al.,

                                     Defendants.

                               STIPULATION AND [PROPOSED]
                                CASE MANAGEMENT ORDER

       Plaintiffs Putnam Bank, City of Livonia Employees’ Retirement System, City of Livonia

Retiree Health and Disability Benefits Plan, Hawaii Sheet Metal Workers Health & Welfare Fund,

Hawaii Sheet Metal Workers Training Fund, Hawaii Sheet Metal Workers Annuity Fund, and

Hawaii Sheet Metal Workers Pension Fund (collectively, “Plaintiffs”), on the one hand, and

Defendants Intercontinental Exchange, Inc., Intercontinental Exchange Holdings, Inc., ICE

Benchmark Administration Limited (f/k/a NYSE Euronext Rate Administration Limited), ICE

Data Services, Inc., ICE Data Pricing & Reference Data, LLC, Bank of America Corporation,

Bank of America N.A., Merrill Lynch, Pierce, Fenner & Smith Inc., Citigroup Inc., Citibank, N.A.,

Citigroup Global Markets Inc., JPMorgan Chase & Co., JPMorgan Chase Bank, N.A., J.P. Morgan
        Case 1:19-cv-00439-GBD Document 128 Filed 05/01/19 Page 2 of 26



Securities LLC, Barclays PLC, Barclays Bank PLC, Barclays Capital Inc., BNP Paribas Securities

Corp., Crédit Agricole S.A., Crédit Agricole Corporate and Investment Bank, Credit Agricole

Securities (USA) Inc., Credit Suisse AG, Credit Suisse Securities (USA) LLC, Deutsche Bank

AG, Deutsche Bank Securities Inc., HSBC Holdings PLC, HSBC Bank PLC, HSBC Bank USA,

N.A., HSBC Securities (USA) Inc., Lloyds Bank PLC, Lloyds Securities Inc., MUFG Securities

Americas Inc., The Norinchukin Bank, Coöperatieve Rabobank U.A., Royal Bank of Canada, RBC

Capital Markets, LLC, The Royal Bank of Scotland plc, The Royal Bank of Scotland Group plc,

National Westminster Bank plc, NatWest Markets Securities Inc. (f/k/a RBS Securities, Inc.),

Société Générale, SG Americas Securities, LLC, Sumitomo Mitsui Banking Corporation, SMBC

Capital Markets, Inc., Sumitomo Mitsui Financial Group Inc., Sumitomo Mitsui Banking

Corporation Europe Ltd., UBS Group AG, UBS AG, and UBS Securities LLC (collectively,

“Defendants”), on the other hand, by and through their respective undersigned counsel, subject to

this Court’s approval and to the reservation of rights contained below, agree and stipulate as

follows:

       WHEREAS, on January 15, 2019, Putnam Bank filed a complaint in Docket No. 19 Civ.

00439 (the “Putnam Bank Action”); on January 31, 2019, City of Livonia Employees’ Retirement

System and City of Livonia Retiree Health and Disability Benefits Plan filed a complaint in Docket

No. 19 Civ. 00965 (the “City of Livonia Action”); and on March 4, 2019, the Hawaii Sheet Metal

Workers Health & Welfare Fund, Hawaii Sheet Metal Workers Training Fund, Hawaii Sheet Metal

Workers Annuity Fund, and Hawaii Sheet Metal Workers Pension Fund filed a complaint in

Docket No. 19 Civ. 02002 (the “Hawaii Sheet Metal Workers Action,” and together with the

“Putnam Bank Action” and the “City of Livonia Action,” the “Actions”);




                                                2
        Case 1:19-cv-00439-GBD Document 128 Filed 05/01/19 Page 3 of 26



       WHEREAS, on February 1, 2019, the Court ordered that the Putnam Bank Action and the

City of Livonia Action be consolidated for pretrial purposes and that all filings in connection with

the consolidated action be docketed in 19 Civ. 00439;

       WHEREAS, on March 13, 2019, the Court accepted the Hawaii Sheet Metal Workers

Action as related to the Putnam Bank Action and the City of Livonia Action;

       WHEREAS, Plaintiffs have commenced efforts to effect service of the complaints in the

Actions (together, the “Complaints”) upon all or some of the Defendants named in the Complaints;

       WHEREAS, Plaintiffs anticipate that subsequent related class actions may be filed that

also may be related to the currently pending Actions (“Subsequent Actions”);

       WHEREAS, on February 8, 2019, the Court entered an Order setting the Initial Pretrial

Conference for May 9, 2019 (ECF No. 58) (“IPC Order”), with which it enclosed a proposed Case

Management Plan and Scheduling Order, regarding which the Court directed the parties to confer,

and further directed that in the event that counsel agree that a different schedule and plan than that

proposed is appropriate, counsel shall sign and file a different schedule and proposed plan for the

Court’s consideration seven days before the date of the pretrial conference; and

       WHEREAS, counsel has conferred as to the proposed Case Management Plan and

Scheduling Order in accordance with the IPC Order, and agree that the schedule and plan proposed

below is appropriate for the Actions;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED as follows:

       1.      The Hawaii Sheet Metal Workers Action shall be consolidated for pretrial purposes

with the Putnam Bank Action and the City of Livonia Action, as shall be any Subsequent Action

accepted as related by this Court (collectively, the “Consolidated Action”).




                                                  3
        Case 1:19-cv-00439-GBD Document 128 Filed 05/01/19 Page 4 of 26



       2.      All filings in the Consolidated Action shall be made in docket 1:19-cv-00439 only

and captioned as follows:

IN RE: ICE LIBOR ANTITRUST LITIGATION                           C.A. No.: 1:19-cv-00439

                                                                Hon. George B. Daniels



       3.      This Order shall apply to each action arising out of the same or substantially the

same transactions or events, including any such action filed prior to entry of this Order. If a case

which relates to the subject matter of the Consolidated Action is or has been filed in this Court or

transferred here from another court (a “Subsequent Action”) the Court will direct the Clerk to:

               (a) File a copy of this Order in the separate file for the Subsequent Action;

               (b) Consolidate the Subsequent Action with this Consolidated Action by

                   transferring the cases to the docket for this action;

               (c) Close the docket for the Subsequent Action; and

               (d) The Hawaii Sheet Metal Workers Action docket and the dockets of any

                   Subsequent Action upon relation to and consolidation with the Actions shall be

                   administratively closed.

       4.      Service of a complaint or waiver of such service in one docket shall apply to the

Consolidated Action.

       5.      A Consolidated Amended Complaint (“CAC”) will be filed within 60 days of the

entering of this Order on the docket.

       6.      Defendants shall have 60 days from the date of filing of Plaintiffs’ CAC to file their

answers, motions to dismiss, or otherwise respond to the CAC. If one or more of the Defendants




                                                  4
        Case 1:19-cv-00439-GBD Document 128 Filed 05/01/19 Page 5 of 26



moves to dismiss, Plaintiffs shall then have 60 days to respond, and Defendants shall then have 30

days to file a reply in further support of their motion(s).

       7.      No defense of any Defendant to the claims in this action, including without

limitation defenses based upon lack of personal jurisdiction, lack of standing, insufficient service

of process, improper venue or a defendant having been improperly named, is prejudiced or waived

by the execution or filing of this Stipulation.

       8.      In light of the parties’ agreement regarding the matters set forth herein, the Initial

Pretrial Conference scheduled for May 9, 2019, is adjourned.

       9.      This Stipulation may be executed in separate counterparts, and counterparts may

be executed in facsimile form, each of which shall be deemed an original. This Stipulation, once

fully executed, may be submitted to the Court without further notice to any party.




                                                   5
        Case 1:19-cv-00439-GBD Document 128 Filed 05/01/19 Page 6 of 26



Dated: New York, New York
       May 1,2019



                                                Adam S. Hakki
Deborah Clark-Weintraub                         Jerome S. Fortinsky
Peter A. Barile III                             John F. Cove, Jr.
                                                                u




Thomas K. Boardman                              SHEARMAN & STERLING LLP
SCOTT+SCOTT ATTORNEYS AT LAW                    599 Lexington Ave
LLP                                            New York, New York 10022
The Helmsley Building                           Telephone : (212) 848-4000
230 Park Avenue, 17th Floor                     ahakki@shearman.com
Telephone: (212) 223 -6444                     j fortinsky@shearman. com
Fax: (212)223-6334                             j ohn. cove@ sheairnan. com
david. scott@scott-scott. com
dweintraub@scott- scott. com                   Attorneys for Defendants Intercontinental
pbarile @scott- scott. com                     Exchange, Inc., Inter c ontinental Exchange
tboardman@scott-scott.com                      Holdings, Inc., ICE Benchmark
                                               Administration Limited, ICE Data Services,
Attorneysfor PlaintffiPutnom Banh Crty of      Inc., ICE Data Pricing &Reference Data,
Livonia Employees' Retirement System, City     LLC
of Lirtonia Retiree Health and Disability
Benefits Plan, Hawaii Sheet Metal Workers
Health & Welfare Fund, Hawaii Sheet Metal
lV'orlrers Training Fund, Hqwaii Sheet Metal
Wor.lcrs Annuity Fund, and Hawaii Sheet
Met&l Worl<ers Pension Fund and the
Praposed Class
Case 1:19-cv-00439-GBD Document 128 Filed 05/01/19 Page 7 of 26
Case 1:19-cv-00439-GBD Document 128 Filed 05/01/19 Page 8 of 26
      Case 1:19-cv-00439-GBD Document 128 Filed 05/01/19 Page 9 of 26




Arthur J. Burke                                   Jonathan D. Schiller
Paul S. Mishkin                                   Christopher E. Duffy
Adam G. Mehes                                     Leigh M. Nathanson
Patrick W. Blakemore                              Kate Ferguson
DAVIS POLK & WARDWELL LLP                         Nick Standish
450 Lexington Avenue                              BOIES SCHILLER FLEXNER LLP
New York, New York 10017                          55 Hudson Yards, 20th Floor
Telephone: (212) 450-4000                         New York, New York 10001
Fax: (212) 701-5800                               Telephone: (212) 446-2300
arthur.burke@davispolk.com                        jschiller@bsfllp.com
paul.mishkin@davispolk.com                        cduffy@bsfllp.com
adam.mehes@davispolk.com                          lnathanson@bsfllp.com
patrick.blakemore@davispolk.com                   kferguson@bsfllp.com
                                                  nstandish@bsfllp.com
Attorneys for Defendants Bank of America
Corporation, Bank of America, N.A., Merrill       Attorneys for Defendants
Lynch, Pierce, Fenner & Smith Inc.                Barclays PLC, Barclays Bank PLC, and
                                                  Barclays Capital Inc.




                                              7
Case 1:19-cv-00439-GBD Document 128 Filed 05/01/19 Page 10 of 26
      Case 1:19-cv-00439-GBD Document 128 Filed 05/01/19 Page 11 of 26




Joshua Goldberg                           Lév Da in
Jason Vitullo                             Roger Cooper
Amy N. Vegari                             CLEARY GOTTLIEB STEEN &
PATTERSON BELKNAP WEBB &                  HAMILTON LLP
TYLER LLP                                 One Liberty Plaza
1133 Avenue of the Americas               New York, New York 10006
New York, New York 10036                  Telephone: (212) 225-2000
Telephone: (212) 336-2000                 racooper@cgsh.com
joldberg@pbwt.com                         ldassin@cgsh.com
jvitullo@pbwt.com
avegari@pbwt.com                          Attorneys for Defendants Citibank, N.A.,
                                          Citigroup Inc., and Citigroup Global
Attorneys for Defendant BNP Paribas       Markets Inc.
Securities Corp.




                                      в
Case 1:19-cv-00439-GBD Document 128 Filed 05/01/19 Page 12 of 26
    Case 1:19-cv-00439-GBD Document 128 Filed 05/01/19 Page 13 of 26




Joseph Neuhaus                               Hubert S. Washer
Colin A. Chazen                              E|ai Ratz
SULLIVAN & CROMWELL LLP                      JoN^urtzberg
125 Broad Street                             Jason M. Hall
New York, New York 10004                     Adam S. Mintz
Telephone: (212) 558-4000                    Lauren Perlgut
Fax: (212) 558-3588                          CAHILL GORDON & REINDEL LLP
neuhausj@sullcrom.com                        80 Pine Street
chazenc@sullcrom. com                        New York, New York 10005
                                             Telephone: (212) 701-3000
Attorneys for Defendants Credit Agricole     hwasher@cahill.com
Corporate and Investment Bank, Credit        ekatz@cahill.com
Agricole Securities (USA) Inc., and Credit   jkurtzberg@cahill.com
Agricole S.A.                                jhall@cahill.com
                                             amintz@cahill.com
                                             lperlgut@cahill.com

                                             Attorneys for Defendants Credit Suisse AG,
                                             Credit Suisse Securities (USA) LLC
    Case 1:19-cv-00439-GBD Document 128 Filed 05/01/19 Page 14 of 26




Brad Kc                                          Damien J. Marshall
Jessica/(^arej                                   Joanna Wright
Hallie (^oldblatt                                BOIES SCHILLER FLEXNER LLP
Maxwell Kosman                                    55 Hudson Yards, 20th Floor
PAUL, WEISS, RIFKIND, WHARTON &                  New York, New York 10001
GARRISON LLP                                     Telephone: (212) 446-2300
 1285 Avenue of the Americas                     dmarshall@bsfllp.com
New York, New York 10019                         jwright@bsfllp.com
bkarp@paulweiss.com
jcarey@paulweiss.com                             Attorneys for Defendants HSBC Holdings
hgoldblatt@paulweiss.com                         pic, HSBC Bank pic, HSBC Bank USA, N.A.,
mkosman@paulweiss.com                            HSBC Securities (USA) Inc.
Telephone: (212) 373-3000

Attorneys for Defendants Deutsche Bank AG
and Deutsche Bank Securities Inc.




                                            10
Case 1:19-cv-00439-GBD Document 128 Filed 05/01/19 Page 15 of 26
Case 1:19-cv-00439-GBD Document 128 Filed 05/01/19 Page 16 of 26
Case 1:19-cv-00439-GBD Document 128 Filed 05/01/19 Page 17 of 26
Case 1:19-cv-00439-GBD Document 128 Filed 05/01/19 Page 18 of 26
Case 1:19-cv-00439-GBD Document 128 Filed 05/01/19 Page 19 of 26
Case 1:19-cv-00439-GBD Document 128 Filed 05/01/19 Page 20 of 26
Case 1:19-cv-00439-GBD Document 128 Filed 05/01/19 Page 21 of 26
Case 1:19-cv-00439-GBD Document 128 Filed 05/01/19 Page 22 of 26
Case 1:19-cv-00439-GBD Document 128 Filed 05/01/19 Page 23 of 26
              Case 1:19-cv-00439-GBD Document 128 Filed 05/01/19 Page 24 of 26




           h 1. c acter                            Jarrett Arp
   Elizabeth Buechner                              Eric J. Stock
   MORGAN, LEWIS & BOCKIUS LLP                     Jefferson E. Bell
   101 Park Ave                                    Ryan J. Levan
   New York, New York 10178                        GIBSON, DUNN & CRUTCHER LLP
   Telephone: (212) 309-6000                       200 Park Avenue
   kenneth.schacter@morganlewis.com               New York, New York 10166-0193
   elizabeth. buechner@morganlewis.com             Telephone: (212) 351-4000
                                                  jarp@gibsondunn.com
   Jon R. Roellke                                 estock@gibsondunn.com
   MORGAN, LEWIS & BOCKIUS LLP                    jbell@gibsondunn.com
   1111 Pennsylvania Ave. NW                      rlevan@gibsondunn.com
   Washington, DC 20004
  Telephone: (202) 739-5754                       Attorneys for Defendants UBS AG, UBS
  j on.roellke@morganlewis.com                    Group AG, and UBS Securities LLC
  Pro hac vice forthcoming

  Attorneys for Defendants Sumitomo Mitsui
  Banking Corporation, Sumitomo Mitsui
  Financial Group Inc., Sumitomo Mitsui
  Banking Corporation Europe Ltd., and
  5MBC, Capital Markets Inc.




                                             15
#91988565v2
Case 1:19-cv-00439-GBD Document 128 Filed 05/01/19 Page 25 of 26
      Case 1:19-cv-00439-GBD Document 128 Filed 05/01/19 Page 26 of 26



SO ORDERED.

Dated: New York, New York

      _______________, 2019



____________________________
Hon. George B. Daniels
United States District Judge




                                     16
